                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


ANTHONY GRIER,

                        Plaintiff,

                v.                                                               Case No. 20-C-1443

SCHNEIDER NATIONAL CARRIERS, INC,
REPUBLIC INSURANCE CO., INS INSURANCE, INC.,
and JEFFERY GUSE,

                        Defendants.


                 ORDER GRANTING MOTION TO PROCEED WITHOUT
                        PREPAYMENT OF THE FILING FEE


        Plaintiff Anthony Grier has filed a complaint against Defendants Schneider National

Carriers, Inc., Republic Insurance Co., INS Insurance, Inc., and Jeffery Guse claiming property

damage to his vehicle, physical injury, lost income, and diminished earning capacity. Plaintiff

seeks to proceed without prepaying the full filing fee (in forma pauperis), pursuant to 28 U.S.C.

§ 1915. Upon review of the affidavit, the court concludes that Plaintiff lacks sufficient income

and/or assets to pay the filing fee. Accordingly, that motion, Dkt. No. 2, is granted.

        Finally, Plaintiff must notify the clerk of court’s office of any change of address. Failure

to do so could result in orders or other information not being timely delivered, thus affecting the

legal rights of the parties. It could also result in dismissal of the lawsuit.

        SO ORDERED at Green Bay, Wisconsin this 6th day of October, 2020.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge




          Case 2:20-cv-01443-WCG Filed 10/06/20 Page 1 of 1 Document 7
